16767244DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “the transmission axis of the second polarizer and a transmission axis of the second analyzer are perpendicular to each other” has been incorporated into claim 1.  The repeat of the phrase in claim 10 creates a lack of clarity.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210080767 A1 (Liao; Bingjei et al.)


    PNG
    media_image1.png
    209
    538
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    624
    494
    media_image2.png
    Greyscale

Per claim 1, Liao teaches a display device, comprising: a first display panel comprising a plurality of display units configured to display black images, white images, or gray images [3, see paragraph 0030-0032]; a second display panel disposed on the first display panel [5] and comprising a plurality of pixel units configured to display color images, wherein each of the plurality of display units corresponds to some of the plurality of pixel units [see paragraph 0032-0035]; wherein each of the display units comprises: a first polarizer disposed on a side of a backlight module [35]; a first substrate disposed on a side of the first polarizer away from the backlight module [31]; a first liquid crystal layer disposed on a side of the first glass substrate away from the first polarizer [32]; and a first analyzer disposed on a side of the second glass substrate away from the first liquid crystal layer [37]; and wherein each of the pixel units comprises: a second polarizer disposed on a side of the first analyzer away from the second glass substrate [55]; a third glass substrate disposed on a side of the second polarizer away from the first analyzer [51]; a second liquid crystal layer disposed on a side of the third glass substrate away from the second polarizer [52]; a fourth glass substrate disposed on a side of the subpixels away from the second liquid crystal layer [53]; and a second analyzer disposed on a side of the fourth glass substrate away from the subpixels [57].  
Liao does not explicitly mention that all the substrates are glass and a second glass substrate is disposed on a side of the first liquid crystal layer away from the first liquid crystal layer; and the subpixels being disposed on a side of the second liquid crystal layer away from the third glass substrate.  However, it was common knowledge to form all the substrates from glass and include a second glass substrate disposed on a side of the first liquid crystal layer away from the first liquid crystal layer; and to form color subpixels disposed on a side of the second liquid crystal layer away from the third glass substrate in order to improve optical transparency; simplify manufacturing; and reduce optical noise.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.	
Regarding the second polarizer being configured to pass light in a first direction, Page 2 of 7wherein the first analyzer is configured to pass light in a second direction, wherein the first direction is same as the second direction, it not inherent it was common knowledge.  Alignment of Polarizer 55 and analyzer 37 would have been common knowledge in order to ensure that maximum light pass through the second polarizer and thus improve display brightness.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.   
Per claim 2, Liao teaches the display device in claim 1, wherein a backlight module disposed on a side of the first display panel away the second display panel [1].  
Per claim 3, Liao teaches the display device in claim 1, wherein each of the plurality of pixel units comprises a plurality of second subpixels, the plurality of subpixels comprise blue subpixels, green subpixels, and red subpixels, and each of the plurality of pixel units comprises three types of subpixels arranged horizontally [see color filter 53 in figure 4].  
Per claim 4, Liao teaches the display device in claim 3, wherein in a column direction, colors of the subpixels in a same column remain same [see column shaped filter 53]; and in a row direction, colors of two adjacent subpixels are different [see figure 4].  
Per claim 5, Liao teaches the display device in claim 1, wherein in a same direction, a dimension of each of the pixel units is less than a dimension of each of the display units [see paragraphs 0032 and 0033, 1920×1080 partitions for display 3 and 3840×2160 resolution for display 5].  
Per claims 6-7, Liao teaches the display device in claim 4, wherein a dimension ratio of each of the pixel units and each of the display units in a same direction is 2:1 [see paragraphs 0032 and 0033].  Liao does not explicitly mention wherein each of the pixel units and each of the display units have a same shape.  However, it was common knowledge to use the same shape for but the pixel unit and display unit in order to improve contrast.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Liao further lacks, but common knowledge teaches, a dimension ratio of each of the pixel units and each of the display units in a same direction is 3:1 or 4:1.  Simplified manufacturing would have been an expected benefit.   Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.	
Per claim 10, Liao teaches the display device in claim 9, but does not explicitly mention a transmission axis of the first polarizer and a transmission axis of the first analyzer are perpendicular to each other; the transmission axis of the first analyzer and a transmission axis of the second polarizer are parallel to each other; and the transmission axis of the second polarizer and a transmission axis of the second analyzer are perpendicular to each other.  However, common knowledge teaches using a cross-nicol configuration with a matching first analyzer and second polarizer axis in order to improve contrast and improved display brightness.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Response to Arguments
Applicant's arguments filed 4/26/22 have been fully considered but they are not persuasive.  Applicant argues that since passable light emitted direction of the second polarizer is consistent with passable light emitted direction of the first analyzer, it is ensured that light emitted from the first display panel can enter the second display panel to the maximum extent, thereby further improving the transmittance of the display panel.  However, this was common knowledge and identified as such in the previous rejection.  Since it was properly identified as common knowledge to align the polarization axes of adjacent polarizer to pass the maximum amount of light, the argument is not persuasive.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871